January 20, 2022


                                                              Supreme Court

                                                              No. 2018-143-Appeal.
                                                              (PC 17-2420)

    Alison N. Martins, Individually and as :
     Co-Executrix of the Estate of John
                  Martins                  :

                          v.                   :

    Bridgestone Americas Tire Operations, :
                 LLC, et al.




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email opinionanalyst@courts.ri.gov, of any typographical
                   or other formal errors in order that corrections may be
                   made before the opinion is published.
                                                          Supreme Court

                                                          No. 2018-143-Appeal.
                                                          (PC 17-2420)

 Alison N. Martins, Individually and as :
  Co-Executrix of the Estate of John
               Martins                  :

                    v.                     :

 Bridgestone Americas Tire Operations, :
              LLC, et al.

               Present: Suttell, C.J., Robinson, and Lynch Prata, JJ.

                                  OPINION

      Chief Justice Suttell, for the Court. This case concerns the authority of the

Superior Court to exercise jurisdiction over claims brought against foreign corporate

defendants based on injury, resulting in death, to a Rhode Island resident following

an accident that occurred outside of Rhode Island. On appeal, the plaintiff, Alison

N. Martins, individually and as co-executrix of the Estate of John Martins, contests

the Superior Court’s entry of partial final judgment in accordance with Rule 54(b)

of the Superior Court Rules of Civil Procedure and the dismissal of the action for

lack of personal jurisdiction under Rule 12(b)(2) as to the defendants, Bridgestone

Americas Tire Operations, LLC (BATO); Bridgestone Americas, Inc. (BAI); and

Bridgestone Retail Operations, LLC (BRO) (collectively the Bridgestone

defendants). The plaintiff submits that the hearing justice erred in dismissing the


                                        -1-
claims against the Bridgestone defendants based on a lack of personal jurisdiction.

The plaintiff also argues that the hearing justice erred in denying her request to

conduct jurisdictional discovery. For the reasons set forth herein, we affirm the

partial final judgment of the Superior Court and its order denying the plaintiff’s

request to conduct jurisdictional discovery.

                                           I

                                  Facts and Travel

      The underlying facts of this case are set forth in plaintiff’s second amended

complaint and in the submissions of the parties before this Court and the Superior

Court. On or about September 23, 2005, Sterry Street Auto Sales, Inc. d/b/a Sterry

Street Towing (Sterry Street), a Massachusetts corporation owned by the decedent,

John Martins, contracted with defendant Patriot Sales and Service, Inc. (Patriot), a

Massachusetts corporation and dealer of tow trucks, to act as a broker and to supply

Sterry Street with a Peterbilt Model 379 rotator truck (the rotator truck).1

      On September 26, 2005, Patriot completed a purchase order with defendant

Miller Industries Towing Equipment, Inc. (Miller Industries), to purchase the rotator

portion of the rotator truck. The purchase order included Patriot’s Rhode Island

location as the “ship to” address. According to plaintiff’s brief, in October 2005,


1
 In her second amended complaint, plaintiff indicates that Sterry Street “contracted
with Patriot Sales and Service of 531 Main Street, Pawtucket, Rhode Island[,]”
which appears to have been Patriot’s Rhode Island location.

                                         -2-
Patriot contracted with defendant Peterbilt of Connecticut, Inc. d/b/a Peterbilt of

Rhode Island, Inc. (Peterbilt Rhode Island), a Connecticut corporation and a

subsidiary of defendant PACCAR, Inc. (PACCAR), to supply the cab and chassis of

the rotator truck. The contract included a request for installation of Bridgestone

M844 tires on the front axle. The shipping destination for the cab and chassis was

the Miller Industries plant in Tennessee. On November 30, 2005, defendant Peterbilt

Motors Company (Peterbilt Motors), a division of PACCAR, issued a certificate of

origin for the rotator truck to Peterbilt Rhode Island.

      In May 2006, Sterry Street issued a partial payment to Patriot for the rotator

truck, and three months later Patriot sold the rotator truck to Sterry Street. Despite

statements on certain documentation, the rotator truck was not actually shipped to

Patriot’s Rhode Island location; rather, representatives of Sterry Street traveled to

the Miller Industries plant in Tennessee and drove the rotator truck to Massachusetts

in August 2006.

      On September 4, 2015, the decedent drove the rotator truck from Attleboro,

Massachusetts, through Rhode Island, and into Connecticut, to assist in the recovery

of a school bus. After completing the job and before the decedent crossed the

Connecticut border into Rhode Island, one of the Bridgestone M844 tires located on

the left front of the rotator truck’s cab “suffered a belt and/or tread separation[.]”

The decedent lost control of the vehicle, veered off the highway, and struck a tree.


                                         -3-
The rotator truck’s diesel fuel then caught fire and the decedent suffered severe

burns. He was airlifted from the scene of the accident in Connecticut to Rhode Island

Hospital, where he died on September 27, 2015.

      According to the Bridgestone defendants, Bridgestone M844 tires have been

manufactured by BATO only at its plant in Tennessee. The affidavit of Bridgestone

employee Brian Queiser, provided by the Bridgestone defendants, indicates that

BATO likely designed the subject tire at its facilities in Ohio. The subject tire was

delivered directly to Peterbilt’s plant in Tennessee, where it was installed as original

equipment on the rotator truck. The rotator truck was then shipped, with the tires

attached, to Miller Industries in Tennessee. The subject tire remained on the rotator

truck until the incident giving rise to this case occurred.

      On May 24, 2017, plaintiff filed the instant action; she thereafter filed a

second amended complaint against several defendants, including the Bridgestone

defendants, for negligence, strict liability, breach of warranties, and punitive

damages.2 Subsequently, the Bridgestone defendants filed a motion to dismiss for

lack of personal jurisdiction under Rule 12(b)(2). The plaintiff objected to the

motion to dismiss and requested jurisdictional fact discovery on the personal

jurisdiction question under Rule 12(b)(2).


2
 The six other defendants named in the second amended complaint were Peterbilt
Rhode Island, Peterbilt Motors, PACCAR, Patriot, and Miller Industries, as well as
“ABC Corporation.”

                                          -4-
      A hearing on the matter was held on November 21, 2017. On March 8, 2018,

the hearing justice issued a written decision granting the Bridgestone defendants’

motion to dismiss for lack of personal jurisdiction and denying plaintiff’s request for

jurisdictional fact discovery. Partial final judgment pursuant to Rule 54(b) was

entered in favor of the Bridgestone defendants on April 2, 2018. The plaintiff filed

a timely notice of appeal on April 16, 2018.

                                          II

                                  Issues on Appeal

      On appeal, plaintiff first submits that the hearing justice erred in determining

that the Superior Court did not have specific personal jurisdiction over the

Bridgestone defendants.3 The plaintiff’s second contention is that the hearing justice

erred when he denied plaintiff’s request to conduct jurisdictional fact discovery. We

address these claims of error seriatim.




3
  Although argued before the Superior Court, plaintiff does not press the issue of
general personal jurisdiction on appeal, noting only that “[p]laintiff was precluded
from discovering whether any of the Bridgestone defendants conduct ‘continuous
and systematic’ general business in Rhode Island to render them effectively * * * ‘at
home[.]’” Therefore, we need not consider here whether the Superior Court could
assert general personal jurisdiction over the Bridgestone defendants.

                                          -5-
                                           A

                                Personal Jurisdiction

                                Standard of Review

      “When reviewing a challenge to personal jurisdiction, ‘we examine the

pleadings, accept the facts alleged by the plaintiff as true, and view disputed facts in

the light most favorable to the plaintiff.’” St. Onge v. USAA Federal Savings Bank,

219 A.3d 1278, 1282 (R.I. 2019) (brackets omitted) (quoting Cassidy v. Lonquist

Management Co., LLC, 920 A.2d 228, 232 (R.I. 2007)). Questions of personal

jurisdiction present a “mixed question of law and fact.” Id. (brackets omitted)

(quoting Hawes v. Reilly, 184 A.3d 661, 665 (R.I. 2018)). “While mixed questions

of law and fact usually require more deferential treatment to the trial justice’s

findings of fact, ‘when deciding mixed questions of law and fact that involve

constitutional issues, our review is de novo.’” Id. (quoting Hawes, 184 A.3d at 665).

Accordingly, we review a challenge to personal jurisdiction de novo. See, e.g., id.

                                      Discussion

      To overcome a defendant’s motion to dismiss for lack of personal jurisdiction

under Rule 12(b)(2), the plaintiff must allege sufficient facts to establish a prima

facie case of personal jurisdiction. See Cassidy, 920 A.2d at 231-32. In reviewing

the record, we examine the pleadings, accept the facts alleged by the plaintiff as true,




                                         -6-
and view disputed facts in the light most favorable to the plaintiff. See St. Onge, 219

A.3d at 1282; Cassidy, 920 A.2d at 232.

      “To establish a prima facie showing of personal jurisdiction in Rhode Island,

a plaintiff’s allegations must satisfy the demands of Rhode Island’s long-arm statute,

G.L. 1956 § 9-5-33.” St. Onge, 219 A.3d at 1282 (brackets omitted) (quoting

Cassidy, 920 A.2d at 232). That statute provides that “[e]very foreign corporation *

* * that shall have the necessary minimum contacts with the state of Rhode Island,

shall be subject to the jurisdiction of the state of Rhode Island * * * in every case

not contrary to the provisions of the constitution or laws of the United States.”

Section 9-5-33(a). This Court has interpreted § 9-5-33 to permit the exercise of

jurisdiction over a nonresident defendant to the fullest extent allowed by the United

States Constitution. See St. Onge, 219 A.3d at 1283.

      Before this Court, plaintiff asserts that the Superior Court has specific

jurisdiction over the Bridgestone defendants. The determination of whether there is

specific jurisdiction over a defendant requires a two-step inquiry: (1) determining

whether the defendant has sufficient minimum contacts with the forum state and (2)

determining whether the litigation “offend[s] traditional notions of fair play and

substantial justice.” St. Onge, 219 A.3d at 1284 (quoting Rose v. Firstar Bank, 819

A.2d 1247, 1250 (R.I. 2003)).




                                         -7-
      With regard to minimum contacts, we have said that “[a] party makes a

successful prima facie showing of specific jurisdiction over a defendant where ‘the

claim sufficiently relates to or arises from any of a defendant’s purposeful contacts

with the forum.’” St. Onge, 219 A.3d at 1284 (quoting Cassidy, 920 A.2d at 233).

“The defendant must have ‘performed some act by which it purposefully availed

itself of the privilege of conducting activities within the forum state, thus invoking

the benefits and protections of its laws.’” Id. (quoting Cassidy, 920 A.2d at 233). In

reviewing a defendant’s contacts with the forum, this Court looks to the “quality and

quantity” of the contacts, St. Onge, 219 A.3d at 1285 (quoting Rose, 819 A.2d at

1250), and whether “the defendant’s conduct and connection with the forum [s]tate

are such that [the defendant] should reasonably anticipate being haled into court

there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

      “When there is no such connection to the forum state, specific jurisdiction is

lacking regardless of the extent of a defendant’s unconnected activities in the state.”

St. Onge, 219 A.3d at 1285 (brackets omitted) (quoting Bristol-Myers Squibb

Company v. Superior Court of California, San Francisco County, 137 S. Ct. 1773,

1781 (2017)). Furthermore, “[s]pecific jurisdiction must rest on a defendant’s

voluntary contact with the forum and not on ‘the unilateral activity of another party

or a third person.’” Knox v. MetalForming, Inc., 914 F.3d 685, 692 (1st Cir. 2019)

(quoting Burger King Corporation v. Rudzewicz, 471 U.S. 462, 475 (1985)).


                                         -8-
      We begin by addressing plaintiff’s contention that the hearing justice

committed an error of law when he analyzed each of the Bridgestone defendants’

contacts with Rhode Island “separately” rather than jointly. The plaintiff cites no

caselaw to support its contention that a court should analyze the contacts of separate

entities in the aggregate for purposes of specific personal jurisdiction. See State v.

Florez, 138 A.3d 789, 798 n.10 (R.I. 2016) (“It is not enough merely to mention a

possible argument in the most skeletal way, leaving the court to do counsel’s work,

create the ossature for the argument, and put flesh on its bones. Judges are not

expected to be mindreaders. Consequently, a litigant has an obligation to spell out

its arguments squarely and distinctly, or else forever hold its peace.” (deletions

omitted) (quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990))).

      Furthermore, plaintiff seems to indicate in her own pleadings that each of the

Bridgestone defendants were separate and distinct entities by laying out each of the

Bridgestone defendants’ place of incorporation and/or principal place of business in

her second amended complaint: BATO is incorporated in Delaware and has its

principal place of business in Tennessee; BAI is incorporated in Nevada and has its

principal place of business in Tennessee; and BRO is incorporated in Delaware and

has its principal place of business in Illinois. Therefore, we conclude that the hearing

justice did not err when he analyzed the contacts of each of the Bridgestone

defendants separately.


                                         -9-
      We next assess whether plaintiff’s claims “sufficiently relate[] to or arise[]

from any of [the Bridgestone] defendant[s’] purposeful contacts with the forum.” St.

Onge, 219 A.3d at 1284 (quoting Cassidy, 920 A.2d at 233). The plaintiff asserts

that this relatedness requirement is satisfied here because, according to plaintiff,

there is a nexus between Rhode Island, plaintiff’s claim for wrongful death, and the

Bridgestone defendants. Specifically, plaintiff points to the fact that the decedent

was a Rhode Island resident who died in Rhode Island; the subject tire was purchased

by two Rhode Island companies, Peterbilt Rhode Island and Patriot;4 and the

“Bridgestone defendants[] [had] extensive contacts with Rhode Island and their

intent [was] to conduct business in Rhode Island.”

      In support of her argument, plaintiff highlights both the recent United States

Supreme Court decision in Ford Motor Company v. Montana Eighth Judicial

District Court, 141 S. Ct. 1017 (2021), and the stream-of-commerce theory first set

forth by the Supreme Court in World-Wide Volkswagen, cited supra, to support her

assertion that her claims sufficiently relate to the Bridgestone defendants’ purposeful

contacts with the forum. In support of this contention, plaintiff argues that in Ford,

the United States Supreme Court “considered and unanimously rejected the very


4
  We pause to note that plaintiff’s framing of Patriot as a Rhode Island company is
inconsistent with the allegation contained in plaintiff’s second amended complaint
that Patriot “is a foreign for-profit corporation organized and existing under the laws
of Massachusetts with its principal place of business in the Commonwealth of
Massachusetts.”

                                        - 10 -
same arguments raised by the Bridgestone defendants[.]” Her reliance on Ford is

misplaced. Assuming, without deciding, that the Bridgestone defendants have each

purposefully availed themselves of the laws of Rhode Island, our review of the

record of this case and the relevant caselaw, including the Supreme Court’s recent

decision in Ford, leads us to conclude that plaintiff’s claims do not “relate to” the

Bridgestone defendants’ contacts with Rhode Island. See Ford, 141 S. Ct. at 1026.

      In Ford, the Supreme Court addressed whether Montana and Minnesota state

courts could exercise specific personal jurisdiction over the Ford Motor Company

in products-liability suits stemming from car accidents in each of the respective

states. Ford, 141 S. Ct. at 1022, 1023. In both cases, the car accident occurred in the

state where the suit was brought, and the victim was a resident of that state. Id. at

1022. Although Ford conceded that it had purposefully availed itself of the laws of

each state by doing “substantial business” in the states, it contended that jurisdiction

was improper because “the particular car involved in the crash was not first sold in

the forum [s]tate, nor was it designed or manufactured there.” Id. at 1022, 1026.

      Ford claimed instead that its activities in the forum states did “not sufficiently

connect to the suits, even though the resident-plaintiffs allege[d] that Ford cars

malfunctioned in the forum [s]tates.” Ford, 141 S. Ct. at 1026. “In Ford’s view, the

needed link must be causal in nature: Jurisdiction attaches ‘only if the defendant’s

forum conduct gave rise to the plaintiff’s claims.’” Id. The Supreme Court, however,


                                         - 11 -
disagreed with what it classified as Ford’s “causation-only” approach, noting that

the approach found “no support in [the Supreme] Court’s requirement of a

‘connection’ between a plaintiff’s suit and a defendant’s activities.” Id. (quoting

Bristol-Meyers, 137 S. Ct. at 1776). The Supreme Court then articulated the

following:

             “None of our precedents has suggested that only a strict
             causal relationship between the defendant’s in-state
             activity and the litigation will do. As just noted, our most
             common formulation of the rule demands that the suit
             ‘arise out of or relate to the defendant’s contacts with the
             forum.’ [Bristol-Meyers,] 137 S. Ct. at 1780[.] The first
             half of that standard asks about causation; but the back
             half, after the ‘or,’ contemplates that some relationships
             will support jurisdiction without a causal showing. That
             does not mean anything goes. In the sphere of specific
             jurisdiction, the phrase ‘relate to’ incorporates real limits,
             as it must to adequately protect defendants foreign to a
             forum. But again, we have never framed the specific
             jurisdiction inquiry as always requiring proof of
             causation—i.e., proof that the plaintiff ’s claim came about
             because of the defendant’s in-state conduct. * * * So the
             case is not over even if, as Ford argues, a causal test would
             put jurisdiction in only the [s]tates of first sale,
             manufacture, and design. A different [s]tate’s courts may
             yet have jurisdiction, because of another ‘activity [or]
             occurrence’ involving the defendant that takes place in the
             [s]tate.” Ford, 141 S. Ct. at 1026 (second emphasis
             added).

The Supreme Court then, consistent with dicta laid out in World-Wide Volkswagen,

held that a state court may exercise personal jurisdiction over a nonresident

defendant “[w]hen a company like Ford serves a market for a product in a [s]tate and


                                         - 12 -
that product causes injury in the [s]tate to one of its residents[.]” Id. at 1022

(emphasis added). The Supreme Court in Ford ultimately held that the plaintiffs’

claims sufficiently related to Ford’s contacts with the forum states to support specific

personal jurisdiction because the “resident-plaintiffs allege[d] that they suffered in-

state injury because of defective products that Ford extensively promoted, sold, and

serviced in Montana and Minnesota.” Id. at 1032 (emphasis added).

      Previously, the Supreme Court in World-Wide Volkswagen stated that,

             “if the sale of a product of a manufacturer or distributor
             * * * is not simply an isolated occurrence, but arises from
             the efforts of the manufacturer or distributor to serve,
             directly or indirectly, the market for its product in other
             [s]tates, it is not unreasonable to subject [a manufacturer
             or distributer] to suit in one of those [s]tates if its allegedly
             defective merchandise has there been the source of injury
             to its owners or to others.” World-Wide Volkswagen, 444
             U.S. at 297 (emphasis added).

The phrase “has there been the source of injury” in World-Wide Volkswagen

suggests that the product has both been directed toward the forum state and has

caused injury in the forum state. Id.; see Bristol-Meyers, 137 S. Ct. at 1780 (“In other

words, there must be ‘an affiliation between the forum and the underlying

controversy, principally, an activity or an occurrence that takes place in the forum

[s]tate and is therefore subject to the [s]tate’s regulation.’” (brackets omitted)

(emphasis added) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011))).


                                          - 13 -
      Both Ford and World-Wide Volkswagen demonstrate that the hearing justice

in the case at bar was correct in rejecting the application of the stream-of-commerce

theory for specific jurisdiction in this case. See Ford, 141 S. Ct. at 1022; World-Wide

Volkswagen, 444 U.S. at 297. Here, the injury allegedly caused by the tire occurred

in Connecticut; plaintiff’s claims did not “arise[] from a car accident in” Rhode

Island. Ford, 141 S. Ct. at 1028. Although the decedent was a resident of Rhode

Island whose death ultimately occurred in Rhode Island, those facts alone are not

enough; it was key in Ford that the injury also occurred in the forum state. See Ford,

141 S. Ct. at 1032-33 (noting that “the place of a plaintiff’s injury and residence

* * * still may be relevant in assessing the link between the defendant’s forum

contacts and the plaintiff’s suit”). Furthermore, the allegedly defective tire was

manufactured and installed in Tennessee, not in Rhode Island, and the rotator truck

was later brought to Massachusetts by Sterry Street itself.

      We are therefore satisfied that there are insufficient indicia in the record to

support plaintiff’s assertion that her claims arise out of or relate to the Bridgestone

defendants’ contacts with Rhode Island. Accordingly, the hearing justice did not err

when he determined that the Superior Court could not exercise specific personal

jurisdiction over the Bridgestone defendants.5



5
 Because we have determined that plaintiff’s claims do not sufficiently arise out of
or relate to the Bridgestone defendants’ contacts with the forum, we need not look

                                        - 14 -
                                          B

                             Jurisdictional Discovery

                                Standard of Review

      This Court has observed that “jurisdictional fact discovery is acceptable in

certain limited circumstances.” Smith v. Johns-Manville Corporation, 489 A.2d 336,

339 (R.I. 1985). The Court “will not interfere with the trial court’s refusal to grant

discovery except on the clearest showing of actual and substantial prejudice to the

litigant[.]” Id. (brackets and deletions omitted) (quoting Cheng v. Boeing Company,

708 F.2d 1406, 1412 (9th Cir. 1983)). “Discovery, however, should be granted

where pertinent facts bearing on the question of jurisdiction are controverted or

where a more satisfactory showing of the facts is necessary.” Id. (deletions omitted)

(quoting Cheng, 708 F.2d at 1412). The Court, however, will “not grant the plaintiff

a license to engage in a ‘fishing expedition.’” Coia v. Stephano, 511 A.2d 980, 984

(R.I. 1986).

                                     Discussion

      The plaintiff submits that the hearing justice erred in denying her motion to

conduct jurisdictional fact discovery. The plaintiff asserts that the hearing justice

improperly relied on the affidavits supplied by the Bridgestone defendants, and that



to whether the Bridgestone defendants each purposefully availed themselves of the
laws of Rhode Island.

                                        - 15 -
she should have been permitted to conduct jurisdictional discovery—such as

deposing the affiants and reviewing the documents that were relied upon in the

Bridgestone defendants’ affidavits—into the Bridgestone defendants’ connections

with Rhode Island. The plaintiff contends that probative information about the sales

of Bridgestone tires in Rhode Island, including the subject M844 tire, was in the

exclusive control of the Bridgestone defendants.

      In Coia, this Court rejected the plaintiff’s contention that the Superior Court

should have permitted jurisdictional discovery. Coia, 511 A.2d at 984. As in Coia,

the plaintiff in the case at bar has failed to refute any of the allegations raised by the

Bridgestone defendants in the affidavits provided. See id. (noting an absence in that

case “of any specific allegations that would support a finding of personal

jurisdiction”). Indeed, the plaintiff actually referred to, cited, and attached as

exhibits the affidavits provided by the Bridgestone defendants in her pleadings in

relating the facts of the case. In this case, “[t]here is not a ‘great deal of controversy

surrounding the question of minimum contacts[.]’” Id. Jurisdictional discovery was

not necessary to develop any further facts in order for the hearing justice to

determine that the Superior Court lacked personal jurisdiction over the Bridgestone

defendants because the injury did not occur in Rhode Island. See Ford, 141 S. Ct. at

1022. Allowing such discovery would therefore “grant the plaintiff a license to

engage in a ‘fishing expedition.’” Coia, 511 A.2d at 984. Accordingly, the hearing


                                          - 16 -
justice did not err in denying the plaintiff’s motion to conduct jurisdictional fact

discovery.

                                        III

                                    Conclusion

      For the reasons stated herein, we affirm the partial final judgment of the

Superior Court. The record may be returned to the Superior Court.



      Justice Goldberg and Justice Long did not participate.




                                       - 17 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Alison N. Martins, Individually and as Co-Executrix
Title of Case                        of the Estate of John Martins v. Bridgestone Americas
                                     Tire Operations, LLC, et al.
                                     No. 2018-0143-Appeal.
Case Number
                                     (PC 17-2420)

Date Opinion Filed                   January 20, 2022


Justices                             Suttell, C.J., Robinson, and Lynch Prata, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Brian P. Stern

                                     For Plaintiff:

                                     Jeffrey A. Mega, Esq.
                                     Douglas E. Chabot, Esq.
                                     Mark B. Decof, Esq.
Attorney(s) on Appeal                Shad M. Miller, Esq.
                                     For Defendants:

                                     Michael T. Maroney, Esq.
                                     William E. O’Gara, Esq.
                                     Brian J. Lamoreaux, Esq.




SU-CMS-02A (revised June 2020)